UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
RICHARD RIVERA, LINDA MCLAUGHLIN,                                 NOT FOR PUBLICATION
MELANIE Y. TREADWELL DONAHUE, MARTHA
GARCIA, GIOVANNA GANGEMI, LAURA ORR,                              ORDER
VERA DANIELS, ANN HAMILTON O’REILLY,                              16-CV-1673 (MKB)
MARIELANA DIDOMENICO LATOSA, CYNTHIA
GONZALEZ, ANNA BIRARDI, NICOLE GARCIA,
ROSE BISCONTI-GERMANI, RUBY INGRAM,
JOHN MARCHETTA, MEENA MAKHIJANI, ALBA
RODRIGUEZ, ROXANNE HARTFIELD, CLETANE
“CLEO” BAZILE, LINDA SUNDACK, KARINA
ULLAH, KENNETH DEFAY, LYNDA ANN ZELL,
ARLENE MACK, MYRA DELESTON, MINNIE
KAPOOR, JACQUELINE MORRIS, LINDA
DIASPARRA, MAX PIERROT, MARY MARGARET
SENTENO-JOSEPH, JOYCE SMIRMAN-JOHNSON,
GLORIA JEANNITON, JENI D. RYMER,
MIGDALIA CEPEDA, HERMIA CHANG, GISELLE
CARSENI-HAVITERS, ANNA MARIA CUPIDO,
LORNA FARRINGTON, BERDETTE THOMPSON,
HUIWUANG “KATY” WANG, JAVIER LOPEZ,
CARLENE BOYD, JANNIE SALCE, LORRAINE
TITLEY, MARIA G. MONTALVO, LEIGH
SHAFFER, and ANNA HERRERA,

                                    Plaintiffs,

                           v.

COMMUNICATION WORKERS OF AMERICA,
INTERNATIONAL BROTHERHOOD OF
TEAMSTERS, COMMUNICATION WORKERS OF
AMERICA–INTERNATIONAL BROTHERHOOD
OF TEAMSTERS PASSENGER SERVICE
EMPLOYEES ASSOCIATION, a/k/a CWA-IBT
ASSOCIATION, and JOHN AND JANE DOES 1–20,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

       Plaintiffs, proceeding pro se, filed the above-captioned action against the Communication

Workers of America (“CWA”), International Brotherhood of Teamsters (“IBT”),

Communication Workers of America–International Brotherhood of Teamsters Passenger Service

Employees Association a/k/a CWA–IBT Association (the “CWA–IBT Association”), and John

and Jane Does 1–20, alleging breach of the duty of fair representation under the Railway Labor

Act, 45 U.S.C. § 151 et seq., and federal common law. (Compl., Docket Entry No. 1.) Plaintiffs

filed an Amended Complaint on December 28, 2017. (Am. Compl., Docket Entry No. 99.) On

April 11, 2018, Defendants filed a motion to dismiss Plaintiffs’ Amended Complaint. (Defs.

Mot. to Dismiss (“Def. Mot.”), Docket Entry No. 103.) By Memorandum and Order dated

December 18, 2018, the Court dismissed the Amended Complaint for failure to state a claim, and

granted Plaintiffs leave to file a second amended complaint within sixty (60) days (the

“December 2018 Decision”). (December 2018 Decision 14, Docket Entry No. 104.) On

February 15, 2019, Plaintiff Richard Rivera filed a letter with the Court indicating that he did not

anticipate filing a second amended complaint. (Pl. Ltr. dated Feb. 15, 2019, Docket Entry No.

105.) Although it is unclear whether Rivera filed the letter on behalf of all Plaintiffs, even

assuming that he did not, more than sixty days have passed and no Plaintiff has filed a second

amended complaint.




                                                  2
       Accordingly, for the reasons set forth in the December 2018 Decision, the Court

dismisses the action. The Court directs the Clerk of Court to enter judgment and close this case.

Dated: May 1, 2019
       Brooklyn, New York

                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                                3
